Name: Commission Regulation (EC) No 1014/2004 of 24 May 2004 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in May 2004 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 25.5.2004 EN Official Journal of the European Union L 186/8 COMMISSION REGULATION (EC) No 1014/2004 of 24 May 2004 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in May 2004 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1279/98 of 19 June 1998, laying down rules for the application of the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC, 2003/298/EC, 2003/299/EC, 2003/18/EC, 2003/263/EC and 2003/285/EC for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary (2), and in particular Article 4(4) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 The following percentages of quantities covered by import licence applications submitted in respect of the period 1 May to 30 June 2004 under the quotas referred to in Regulation (EC) No 1279/98 are accepted in full. Article 2 This Regulation shall enter into force on 25 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 176, 20.6.1998, p. 12. Regulation as last amended by Regulation (EC) No 1144/2003 (OJ L 160, 28.6.2003, p. 44). (3) OJ L 24, 29.1.2004, p. 44.